NO. 07-12-0335-CR

                           IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                 AT AMARILLO

                                   PANEL C

                              NOVEMBER 20, 2012
                        _____________________________


                            JAYDA LANE COVINGTON,


                                   Appellant
                                     v.


                             THE STATE OF TEXAS,


                                    Appellee
                        _____________________________

                FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

            NO. B18835-1106; HONORABLE EDWARD LEE SELF, PRESIDING
                        _____________________________


                             Memorandum Opinion
                        _____________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
       Appellant  Jayda  Lane  Covington  was  convicted  of  forgery  of  a
financial instrument after pleading guilty, and she was sentenced by a  jury
to two years confinement and a fine of $2,500.  She has appealed.
      However, her appointed counsel filed a motion  to  withdraw,  together
with  an  Anders[1]  brief.   In  the  latter,  he  certified  that,   after
diligently searching the record,  he  has  concluded  that  the  appeal  was
without merit.  Along with his brief, counsel attached a copy  of  a  letter
sent to appellant informing her  of  counsel's  belief  that  there  was  no
reversible error and of appellant's right to file a response  or  brief  pro
se.  By letter dated October 11, 2012, this court  also  notified  appellant
of her right to tender her own brief or response and set November 12,  2012,
as the deadline to do so.  To date, neither a brief nor a motion  to  extend
the time to file a brief has been received.
      In compliance  with  the  principles  enunciated  in  Anders,  counsel
stated that he  has reviewed the facts and law including his  client's  plea
of guilty outside the presence of the jury, the Court's admonitions  to  his
client regarding the plea, the voir dire  examination,  the  full  trial  of
this matter, the court's charge and argument of counsel, her stipulation  of
guilt, and the punishment ultimately levied.  We also reviewed  the  record,
sua sponte, to uncover any arguable error pursuant to the  duty  imposed  by
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).   Our  review  has
also failed to disclose potential or arguable error.
      Accordingly, the motion to withdraw is granted, and  the  judgment  is
affirmed.

                                  Brian Quinn
                                  Chief Justice
Do not publish.
-----------------------
      [1]Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967).